947 F.2d 948
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Robert L. BREWSTER, Plaintiff-Appellant,v.REPUBLICAN NATIONAL COMMITTEE, Defendant-Appellee.
No. 90-3259.
United States Court of Appeals, Seventh Circuit.
Submitted Oct. 10, 1991.*Decided Oct. 22, 1991.

Before BAUER, Chief Judge, and EASTERBROOK and MANION, Circuit Judges.

Order

1
Robert Brewster contends that the Republican National Committee has rigged voting machines and defrauded the Federal Election Commission, reducing his chances of prevailing in various elections.   The district court dismissed the complaint under Fed.R.Civ.P. 12(b)(6).


2
Brewster's brief is incomprehensible.   What we can glimpse concerns elections years ago in states outside the Seventh Circuit, protests about actions by courts of Montana and the District of Columbia.   A brief that neither narrates facts nor presents a legal argument fails at the threshold.   See  John v. Barron, 897 F.2d 1387, 1393 (7th Cir.1990);   Brooks v. General Motors Corp., 874 F.2d 489, 490 (7th Cir.1989).   Brewster believes that, having paid good money to file the complaint, he is entitled to more formality than summary dismissal.   Yet the judicial process exists to resolve legal disputes.   A judge is neither ombudsman nor bartender;  society provides professional sympathizers, but judges are not among them.   Brewster advances no legal claim.   The district court properly dismissed the complaint.


3
AFFIRMED.



*
 After preliminary examination of the briefs, the court notified the parties that it had tentatively concluded that oral argument would not be helpful to the court.   The notice provided that any party might file a "Statement as to Need of Oral Argument."   See Fed.R.App.P. 34(a), Circuit Rule 34(f).   No such statement has been filed, so the appeal is submitted for decision on the briefs and record